Title: Joseph C. Cabell to Thomas Jefferson, 4 February 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir
            Richmond. 7th 4th Feb. 1819.
          
          Your favor of 28th ult: was received on monday time enough to be answered by the mail of that evening, but I declined doing so in order to have an opportunity of conversing with some of my friends before I should write. I am very sensible of the truth of all that you say on the inadequacy of the funds for the University: and most willingly would I co-operate in augmenting them: but knowing as I do, the character & prejudices of the present assembly, and what has occurred during the present session, I must say that I think that any such attempt would not only prove unsuccessful, but would be injurious to the interests of the Institution. When Mr Archer of Amelia, moved the House to enquire into the expediency of repealing that portion of the Law respec which provides for the education of the poor, a murmer of dissatisfaction ran thro’ the illiterate part of the House, that the friends of the University meant to apply the whole of the Literary Fund to the education of the rich. It counterac required the most strenuous & persevering exertions of all the friends of the measure to counteract the effects of Mr Archer’s motion. . Were we to move now for the derelict portion of the School-fund, I am confident, that the idea would be revived, that the friends of the University were grasping at the whole of the fund. It would be in vain to urge, that the proposition went only to the derelict portion: they would not believe us. We have got possession of the ground, and it will never be taken from us. True it is, that the western people will probably not now feel as much desirous, as they were of late, to endow the University: But the enlightened part of the people are every where in favor of such an establishment. I consider it, therefore, as our best policy to do nothing that is calculated to injure the character of its friends in the estimation of the Assembly, or of the great body of the people. Any proposition of the kind you suggest, tho’ in itself highly proper and judicious, would in my humble judgment have this tendency, if brought forward at the present session. At another session, the attempt might be made, perhaps, with no injurious consequences, and with a probability of success. Such were the views that presented themselves to my mind, immediately on the perusal of your letter. Mr John Talieferro, Mr Hay, Mr Robertson of the Senate, Chancellor Taylor, and Judge Coalter, entirely con and Col: Carr, to whom I have mentioned the subject entirely concur in my opinion. As I lodge 2 miles from town, and am not present, except from 11 till 3. I have not had an opportunity of seeing other persons on this subject. I shall endeavor to consult Col: Nicholas to-day: but I am sure of his concurrence.  Col: Green left town a few days past. I told him, on parting, I thought it would be well to get a bill passed, amendatory of the Law respecting the education of the poor, so as to coerce the application of the money to the objects contemplated by the Act. He assured me that in his opinion, the best way course would be to drop the whole subject of education; to say nothing more about it at the present Session.
          We are very much indebted to Mr Talieferro & Col: Green for the favorable change in the delegation north of James River & below tide water. At Christmas every member from Richmond to Hampton except one was opposed to us. On the vote, all went with us except one. This was very much owing to the correct views of the subject presented to them by Col: Green, in who is very popular in that part of the state, as indeed he is every where. Capt: Slaughter of Culpepper made us a visit during the Session, and co-operated with useful and commendable ardor. Judge Brooke, Judge Brokenbrough, Mr Stannard, Mr Ritchie, Mr Hoomes of King & Queen, Doct: Nicholson of Middlesex, Mr Scott of the Council, & Mr Minor of Spottsylvania, were active & valuable friends, in the lower & northern sections of the State. Judge Roane was not much in the circle of the members, nor was Col: Nicholas, but these gentlemen lost no opportunity of lending their aid, in which course my brother William heartily co-operated. I advised with Col: Nicholas in every difficulty, and found him an invaluable friend. On the South side of James River, Chancellor Taylor, & Mr Pannill of the Board of public works were useful auxiliaries. Mr Gilmer wrote the essays signed   a Virginian & A friend of the state. Mr Rice, a presbeteryan clergyman of this place, wrote the Essay signed Crito. He discovered remarkable enthusiam for the measure, and altho’ he did not particularly advocate any particular site, yet his liberal conduct, as well as that of the Delegates from the Counties of Prince Edward & Charlotte, satisfied me that the sect of presbeteryans did not, (as I had sup expected), exert their influence against the Central College. Judge Roane wrote the Essay signed a Farmer. But, to no one, are we more indebted than to Mr saml Taylor of Chesterfield. That excellent & promising man deserves com your highest commendation for the good temper, dignity ability, perserverance & zeal with which he conducted the management of the subject in the House of Delegates. Mr Gordon has since expressed to me, in the strongest terms, his approbation of the advice I had given himself & Mr Carr, in regard to Mr Taylor. Mr Broadnax of Greensville made an excellent argument on the Site, and Mr Thompson of Kenawha was a very valuable auxiliary in the west. To Mr Daniel & Mr Martin of the Council, great thanks are due for their services in at the last session in procuring the appointment of the distinguished characters who composed the Board of Commissioners. To that illustrious body we are infinitely indebted, and I shall ever derive great consol happiness from the thought of my having suggested the idea of that mode of settling the question of Locality. It is a remarkable fact, that the Report of the Commissioners has met with universal & loud applause, except as to the site recommended by it. Judge Coalter saved the Bill last winter by advising the separation of the Local from the general question.—Justice & feeling have prompted me to make this hasty sketch of the services rendered by our worthy friends in the cause of the University. It is right that you and Mr Madison should know who are your most zealous  co-operators in the great work you have undertaken for the good of your country and of mankind. In doing this, let me not be understood to disparage the exertions of persons not enumerated: and particularly of the local delegation, each of whom acquitted himself with unusual ability.
          You request me to send you the a copy of the University Bill, which I would do, but that it has already gone to you in the Enquirer of the 28th inst ult:—
          You & Col: Randolph will receive a copy of the several Reports on the subject of the navigation of James River, & of the connection of the James waters eastern & western waters. I shall call on Mr Peyton this morning to have Col: Randolph’s copy hurried on. It would give me great pleasure to hear his views on this great subject, which I am now carefully investigating.
          I am happy to inform you that the alarming symptoms about my breast are now subsiding, and I am capable once more of attending to business.
          
            I am, Dr Sir, faithfully yours
            Jos: C: Cabell.
          
        